Exhibit 10.1
 
 
First Amendment to
Management Agreement


This First Amendment to Management Agreement (the “Amendment”) is entered into
effective as of April 1, 2014 (the “Effective Date”), by and between Orchid
Island Capital, Inc., a Maryland corporation (the “Company”), and Bimini
Advisors, LLC, a Maryland limited liability company (“Manager”).


W I T N E S S E T H:


WHEREAS, the Company and the Manager entered into a Management Agreement
effective as of February 20, 2013 (the “Agreement”).  (Capitalized terms used
but not defined in this Amendment shall have the meanings set forth in the
Agreement); and


WHEREAS, pursuant to the Agreement, the Company has retained the Manager to
administer the business activities and day-to-day operations of the Company and
to perform services for the Company in the manner and on the terms set forth in
the Agreement; and


WHEREAS, Section 7(c) of the Agreement provides that the Company shall be
obligated to reimburse the Manager for certain costs and expenses commencing in
the first calendar quarter following the calendar quarter in which the Company’s
ending Equity balance first equals or exceeds $100,000,000; and


WHEREAS, the Company’s Equity balance exceeded $100,000,000 as of March 31,
2014, and but for this Amendment, the Company would be obligated to reimburse
the Manager for certain costs and expenses commencing as of April 1, 2014; and


WHEREAS, the Company and the Manager now desire to amend Section 7(c) of the
Agreement to provide that the Company shall not be obligated to reimburse the
Manager for certain costs and expenses until the calendar quarter commencing on
July 1, 2014.


Now, Therefore, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are expressly acknowledged, the parties hereby amend and
modify the Agreement in the manner set forth below:


1. Section 7(c) of the Agreement is hereby deleted and replaced by the
following:
 
“(c)           Notwithstanding Section 7(b), the costs and expenses paid by the
Manager or its Affiliates on behalf of the Company described in this Section
7(c) below shall not become reimbursable costs and expenses until the calendar
quarter commencing on July 1, 2014.  Until such time, the Manager shall pay all
of the following costs and expenses while the Company shall continue to be
responsible for paying all other expenses set forth in Section 7(b):
 
(i)           all costs and expenses related to (A) the design and maintenance
of the Company’s web site or sites and (B) the Company’s pro rata share, based
on the Company’s percentage of the aggregate amount of the Manager’s assets
under management and Bimini’s assets (measured as of the first day of each
month), of any computer software, hardware or information technology services
that is used by the Company;
 
(ii)           all costs and expenses incurred with respect to market
information systems and publications, research publications and materials, and
settlement, clearing and custodial fees and expenses; provided, however, that
the Company shall be responsible for its pro rata share of such expenses, based
on the Company’s percentage of the aggregate amount of the Manager’s assets
under management and Bimini’s assets (measured as of the first day of each
month), where such expenses were not incurred solely for the benefit of the
Company;
 
(iii)           rent (including disaster recovery facilities costs and
expenses), telephone, utilities, office furniture, equipment, machinery and
other office, internal and overhead expenses of the Manager and its Affiliates
required for the Company’s operations; provided, however, that the Company shall
be responsible for its pro rata share of such expenses, based on the Company’s
percentage of the aggregate amount of the Manager’s assets under management and
Bimini’s assets (measured as of the first day of each month), where such
expenses were not incurred solely for the benefit of the Company; and
 
(iv)           the Company’s allocable share of the compensation of its Chief
Financial Officer, including, without limitation, annual base salary, bonus, any
related withholding taxes and employee benefits, based on the percentage of time
spent on the Company’s affairs.”
 
2. This Amendment constitutes an amendment or modification of the Agreement that
is entered into pursuant to Section 16(d) of the Agreement.
 
3. Except as set forth in this Amendment, the parties acknowledge and agree that
all other terms of the Agreement shall remain in full force and effect.
 
4. All prior agreements, promises, representations, or statements, whether oral
or in writing, regarding this Amendment are merged and integrated herein.  This
Amendment and the Agreement, as so amended, constitute the entire agreement with
respect to the subject matter hereof.  No amendments, waivers or modifications
to the terms of the Agreement shall be valid unless set forth in writing and
signed by the Company and the Manager.
 
5. This Amendment may be executed in counterparts, each of which will be deemed
an original, and all of which taken together shall constitute a single
agreement.
 


[SIGNATURE PAGE TO FOLLOW]





 
 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Amendment as of the
date first written above.


Orchid Island Capital, Inc.




By:           /s/ Robert Cauley
Name:           Robert E. Cauley
Title:           Chief Executive Officer






Bimini Advisors, LLC




By:           /s/ G. Hunter Haas, IV
Name:           G. Hunter Haas, IV
Title:           Chief Financial Officer,
Chief Investment Officer and Secretary

